Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner's amendment to claims 1-3, 5, and 7-8 was given in a telephone interview with Attorney Justin King, Reg. No. 50,464, on 02/04/2021.
The application has been amended as follows:
In the Claims:
In claim 1, the phrase "a plurality of signal lines disposed on the second substrate along a first direction and a plurality of gate lines disposed on the second substrate along a second direction, wherein at least one of the gate lines with orthogonal projections on the common electrode layer passing through the contour is disconnected in a corresponding range surrounded by the contour" has been added after "the common electrode layer is discontinuous along at least one portion of the contour".
Claims 5 and 7-8 have been cancelled.
In the Specification:
The title has been changed to: "Display device having an antenna coil".
End of examiner's amendment.
Election/Restrictions
Applicant’s election with traverse of Species H (figure 10), including claims 1-2, 5-6, and 9-10, in the reply filed on 11/11/2020 is acknowledged.  
This application is in condition for allowance except for the presence of claims 7-8 directed to species non-elected with traverse.  Accordingly, claims 7-8 havebeen cancelled.
Claim 22 is allowable. The restriction requirement between species A-H, as set forth in the Office action mailed on 11/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP  § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 2-3, directed to species Aare no longer withdrawn from further consideration because the claim(s) require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.
Reasons for Allowance
Claims 1-4, 6, and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:  The closest prior art, Han et al., discloses all of the limitations set forth in the previous Office Action.  However, Han et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “a plurality of signal lines disposed on the second substrate along a first direction and a plurality of gate lines disposed on the second substrate along a second direction, wherein at least one of the gate lines with orthogonal projections on the common electrode layer passing through the contour is disconnected in a corresponding range surrounded by the contour”.  Therefore, claim 1 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 2-4, 6, and 9: Since claims 2-4, 6, and 9 depend either directly or indirectly on the allowed claim 1, claims 2-4, 6, and 9 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 270-24902490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871